DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection over Murata in view of Kataoka as described below.
Applicant argues pg 8, that Murata does not teach claims 7 and 19 requires engine guidance by electric motor to reduce resonance band time. However, examiner finds Murata para 74 decreases stop time and resonance band time t5-t6, the trajectory of the engine rotation speed decrease begins between t4 and t5 so that the electric motor guides the engine to reduce speed through resonance band before t5, t4 and t5 taught as step S12, paras 67-69, para 60 states first clutch is engaged fig 5 even though at t0-t1 clutch was originally disengaged, engine shutdown reduction speed begins at t3, paras 50-79, see rejections below as taught by Murata over Kataoka.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al US 2015/0051817 in view of Kataoka et al US 2006/0048734.
In Re 1, Murata teaches 
1. An apparatus for a vehicle having an internal combustion engine with a shaft (the crankshaft of engine 6 connected to first clutch 5, position of shaft measured by sensor 16, para 17, fig 1) which is couplable to an electric machine or is decouplable from the electric machine (title abstract fig 1), comprising: 
a control unit (12 fig 1) operatively configured to: couple the electric machine to the internal combustion engine during an engine stop of the internal combustion engine (figs 2-6); 
cause the electric machine to guide the shaft of the internal combustion engine (s5-s11 figs 2-3); 
determine that a rotational speed of the guided shaft is less than or equal to a rotational speed threshold value (s12); and, 
as a reaction thereto, decouple the electric machine from the internal combustion engine, with a result that the shaft of the internal combustion engine comes to a standstill without being guided by the electric machine (s13, figs 5-6 t4-t7)(at least figs 1-6 paras 1-87);

actuate the electric machine in a manner which is dependent on the position of the shaft of the internal combustion engine (figs 2-6).  
Murata does not teach although Kataoka teaches determining an actual position of an engine crankshaft (figs 4-6 especially 6, paras 100-101, 119-129, including all figures 1-23 and embodiments paras 1-226). Kataoka further teaches optimum stop position improves engine restart, para 129.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Murata’s rpm sensor with Kataoka’s crankshaft position sensor to determine an actual position of the shaft and perform Murata’s associated control dependent on actual position of shaft to reach an optimum stop position to improve engine restart.
In Re 2-7, Murata as modified by Kataoka, Murata further teaches 
2. The apparatus according to claim 1, wherein the control unit is further operatively configured to: 
cause the electric machine to guide the shaft of the internal combustion engine in a manner which is dependent on a setpoint rotational speed profile (fig 5a rotation speed) 
and or (optional), a setpoint torque profile (fig 5b motor torque and engine torque), wherein the setpoint rotational speed profile indicates a temporal (time of fig 5) setpoint course of the rotational speed of the shaft (see figs 5a-5b) 
and or (optional); the setpoint torque profile indicates a temporal setpoint course of a torque which is brought about on the shaft by the electric machine (motor torque fig 5b x axis time).
3. The apparatus according to claim 2, wherein the control unit is further operatively configured to: cause the electric machine to set an actual rotational speed of the shaft (fig 5a engine rotation 
4. The apparatus according to claim 3, wherein the control unit is further operatively configured to: adapt a torque which is brought about on the shaft by the electric machine in a manner which is dependent on the actual rotational speed (motor torque fig 5, at least s5 s15,s16).  
5. The apparatus according to claim 4, wherein the setpoint rotational speed profile and or (following markush limitations taken as optional), the setpoint torque profile are dependent on a setpoint shutdown position of the shaft at a standstill of the shaft (see t6 t7 engine stop position and motor stop position with zero motor and zero engine rotation speed and zero torque).  
6. The apparatus according to claim 2, wherein the setpoint rotational speed profile and or (following markush limitations taken as optional), the setpoint torque profile are dependent on a setpoint shutdown position of the shaft at a standstill of the shaft (see t6 t7 engine stop position and motor stop position with zero motor and zero engine rotation speed).  
7. The apparatus according to claim 2, wherein the internal combustion engine and/or the vehicle has a vibration-relevant rotational speed range (resonance frequency band abstract); the shaft which is rotating at a rotational speed from the vibration-relevant rotational speed range brings about a resonance of the internal combustion engine (abstract) and/or (taken as optional) the vehicle; and 
the shaft of the internal combustion engine is guided by the electric machine through the vibration-relevant rotational speed range in a shorter time than a reference time in which the internal combustion engine would pass through the vibration relevant rotational speed range without being guided by the electric machine (para 74 decreases stop time and resonance band time t5-t6, the trajectory of the engine rotation speed decrease begins between t4 and t5 so that the electric motor guides the engine to reduce speed through resonance band before t5, t4 and t5 taught as step S12, paras 67-69, engine shutdown reduction speed begins at t3, paras 50-79).  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the time shorter by a factor of 2,3,5,10 or more since it has been held that discovering an optimum value of a result effective variable of time as taught in para 74 where the reduction time is based on the engine speed and applied electric motor torque and clutch torque involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
In Re 10, Murata as modified by Kataoka further teaches, wherein the control unit is further operatively configured to: determine based on the actual position of the shaft (see in re 1 above) that the shaft has a predefined setpoint position (engine position at t3); and, cause the electric machine to guide (t3 and s7 and beyond) the shaft of the internal combustion engine.  
Murata does not teach although Kataoka teaches that the shaft has a predefined setpoint position (fig 6 appropriate range and or optimal crank angle stop position range); and, as a reaction thereto, cause the electric machine to guide (fig 5 t2-t3) the shaft of the internal combustion engine. Kataoka further teaches optimum stop position improves engine restart, para 129.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Murata’s rpm sensor with Kataoka’s crankshaft position sensor and electric drive motoring based on actual set point position to determine an actual position of the shaft and perform Murata’s associated control dependent on actual position of shaft to reach an optimum stop position to improve engine restart.
In Re 11, Murata further teaches, wherein the control unit is further operatively configured to: actuate at least one valve (paras 8,76) of at least one cylinder of the internal combustion engine, in order to set a shutdown position of the internal combustion engine.  

In Re 13, Murata teaches cause the electric machine to guide the shaft of the internal combustion engine as described in re 1 above.
Murata is silent to although Kataoka teaches in a manner which is dependent on a setpoint shaft position profile (figs 4-6), wherein the setpoint shaft position profile indicates a temporal setpoint course of a position of the shaft of the internal combustion engine (items 110 and 112 of fig 6, paras 113-133).  Kataoka further teaches optimum stop position improves engine restart, para 129.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Murata’s rpm sensor with Kataoka’s crankshaft position sensor to determine an actual position of the shaft and perform Murata’s associated control dependent on actual position of shaft to reach an optimum stop position to improve engine restart.
In Re 14, Murata further teaches guiding the shaft of the internal combustion engine in a manner (see in re 1 above).
Murata is silent to although Kataoka teaches which is dependent on a setpoint shaft position profile, wherein the setpoint shaft position profile indicates a temporal setpoint course of a position of the shaft of the internal combustion engine (figs 5-6, items 110 and 112).  Kataoka further teaches optimum stop position improves engine restart, para 129.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Murata’s rpm sensor with Kataoka’s crankshaft position sensor to determine an actual position of the shaft and perform Murata’s associated control dependent on actual position of shaft to reach an optimum stop position to improve engine restart.

In Re 16, Murata as modified by Kataoka teaches adapt a torque which is brought about on the shaft by the electric machine in a manner which is dependent on the actual position of the shaft (see in re 1 above).  
In Re 17, Murata as modified by Kataoka teaches, the setpoint shaft position profile is dependent on a setpoint shutdown position of the shaft at a standstill of the shaft (fig 6 110 112 optimal crank angle stop position range).  
In Re 18, Murata as modified by Kataoka teaches, the setpoint shaft position profile is dependent on a setpoint shutdown position of the shaft at a standstill of the shaft (fig 6 110 112 optimal crank angle stop position range).  
In Re 19, Murata further teaches wherein the internal combustion engine (abstract) and/or (optional) the vehicle has a vibration-relevant rotational speed range (resonance frequency band abstract); the shaft which is rotating at a rotational speed from the vibration-relevant rotational speed range brings about a resonance of the internal combustion engine (abstract) and/or the vehicle (optional); and the shaft of the internal combustion engine is guided by the electric machine (t4 corresponds to s12 s13 which is disconnected clutch before passing through resonance band) through the vibration-relevant rotational speed range in a shorter time than a reference time in which the internal combustion would pass through the vibration-relevant rotational speed range without being guided by the electric machine (para 74 decreases stop time and resonance band time t5-t6, the trajectory of the engine rotation speed decrease begins between t4 and t5 so that the electric motor guides the engine to reduce speed through resonance band before t5, t4 and t5 taught as step S12, paras 67-69, para 60 states first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record on PTO-892 form teaches specific engine crankshaft stop position at engine shutdown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARL C STAUBACH/Primary Examiner, Art Unit 3747